 


109 HR 6383 IH: Nevada Cancer Institute Expansion Act
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6383 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Ms. Berkley (for herself and Mr. Porter) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to convey the Alta-Hualapai Site to the city of Las Vegas, Nevada, for the development of a cancer treatment facility. 
 
 
1.Short titleThis Act may be cited as the Nevada Cancer Institute Expansion Act. 
2.DefinitionsIn this Act: 
(1)AgreementThe term Agreement means the memorandum of understanding entered into by the City and the Institute on December 21, 2005. 
(2)Alta-Hualapai SiteThe term Alta-Hualapai Site means the approximately 80 acres of land that is— 
(A)patented to the City under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and 
(B)identified on the map as the Alta-Hualapai Site. 
(3)CityThe term City means the city of Las Vegas, Nevada. 
(4)InstituteThe term Institute means the Nevada Cancer Institute, which is a nonprofit organization described under section 501(c)(3) of the Internal Revenue Code of 1986, the principal place of business of which is at 10441 West Twain Avenue, Las Vegas, Nevada. 
(5)MapThe term map means the map entitled Nevada Cancer Institute Expansion Act and dated July 17, 2006. 
(6)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(7)Water DistrictThe term Water District means the Las Vegas Valley Water District. 
3.Land conveyance, Alta-Hualapai site, Las Vegas, Nevada 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the Alta-Hualapai Site for use by City for the development, in accordance with the Agreement, of— 
(1)a nonprofit cancer treatment facility; 
(2)ancillary commercial projects; 
(3)an adjacent park; 
(4)a flood control project; and 
(5)a water pumping facility. 
(b)Institute transfer 
(1)In generalThe City may subsequently transfer to the Institute, without consideration, a portion of the Alta-Hualapai Site conveyed to the City under subsection (a). 
(2)ReversionIf a portion of the Alta-Hualapai Site transferred under paragraph (1) ceases to be used by the Institute, all right, title, and interest in and to the portion of the Alta-Hualapai Site, and any improvements to the Alta-Hualapai Site, shall revert to the United States, at the discretion of the Secretary. 
(c)Water District transfer 
(1)In generalThe City may subsequently transfer to the Water District, without consideration, a portion of the Alta-Hualapai Site conveyed to the City under subsection (a) that is necessary for a pumping facility. 
(2)ReversionIf a portion of the Alta-Hualapai Site transferred under paragraph (1) ceases to be used by the Water District, all right, title, and interest in and to the portion of the Alta-Hualapai Site, and any improvements to the Alta-Hualapai Site, shall revert to the United States, at the discretion of the Secretary. 
(d)Subsequent conveyanceExcept as provided in subsections (b) and (c), if the City subsequently sells, leases, or otherwise conveys any portion of the Alta-Hualapai Site conveyed to the City under subsection (a)— 
(1)the amount of consideration for the sale, lease, or conveyance shall be for not less than fair market value; and 
(2)an amount equal to the consideration received by the City for the land sold, leased, or conveyed shall be paid or otherwise deposited by the City in accordance with section 4(e)(1) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2345). 
(e)CostsAny costs relating to a conveyance under subsection (a) (including any costs for surveys and other administrative expenses) shall be paid by the City. 
 
